UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 08-6892



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


SAMUEL CLIVE PHILLIPS,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (2:93-cr-00131-HCM-5)


Submitted:     August 14, 2008                 Decided:   August 21, 2008


Before MICHAEL, Circuit Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel Clive Phillips, Appellant Pro Se. Kevin Michael Comstock,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Samuel Clive Phillips appeals the district court’s order

denying his motion to modify his sentence pursuant to 18 U.S.C.

§ 3582(c)(2)(2000).       We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.      See United States v. Phillips, No. 2:93-cr-

00131-HCM-5 (E.D. Va. filed Apr. 29, 2008; entered May 2, 2008).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    2